DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toujo (English machine translation of WO 2015/045614).1	Regarding claims 1 and 17, Toujo teaches a wireless communication device for transmitting and receiving a communication signal, the wireless communication device comprising: 	a base material (paragraph 0036: circuit board 100); 	an antenna pattern disposed on the base material and comprising a plurality of conductor patterns (paragraph 0037); and 	a power feeding circuit connected to the antenna pattern (paragraph 0040), 	wherein each of the plurality of conductor patterns has a line length constructed to not resonate at a frequency in a microwave band for electromagnetic wave heating that is higher than a frequency of the communication signal (paragraphs 0042-0043); and	wherein each of the plurality of conductor patterns does not resonate at a frequency in a microwave band for electromagnetic wave heating (paragraphs 0042-0043).	Regarding claim 2, Toujo teaches a capacitance component is formed between respective pairs of adjacent conductor patterns of the plurality of conductor patterns (paragraph 0038).	Regarding claim 3, Toujo teaches an inductance component and the capacitance component of the plurality of conductor patterns define an LC series resonant circuit that resonates at the frequency of the communication signal (paragraph 0038).	Regarding claim 5, Toujo teaches the base material comprises at least one of an insulator and a dielectric (paragraph 0040).	Regarding claim 6, Toujo teaches the plurality of conductor patterns are sequentially arranged from a first land pattern connected to the power feeding circuit towards an edge of the base material (paragraph 0040).	Regarding claim 7, Toujo teaches the plurality of conductor patterns are linear patterns disposed in a direction parallel to each other (Fig. 1C).	Regarding claim 8, Toujo teaches the plurality of conductor patterns are coupled to each other by an electric field coupling through the corresponding capacitance components (Fig. 1C).	Regarding claim 9, Toujo teaches the base material has an outer shape that is rectangular in a plan view thereof and has a pair of long sides and a pair of short side (Fig. 1C).	Regarding claim 10, Toujo teaches each of the plurality of conductor patterns comprise a U-shape facing one of the pair of long sides, respectively (Fig. 1C).	Regarding claim 13, Toujo teaches each of the plurality of conductor patterns has a crank shape or an L-shape and is arranged such that vicinities of respective ends of adjacent conductor patterns face each other over a predetermined length (Fig. 1C).	Regarding claim 15, Toujo teaches each of the plurality of conductor patterns are either an aluminum electrode or a copper electrode (paragraph 0038).	Regarding claim 16, Toujo teaches each of the plurality of conductor patterns comprises a carbon-based material (paragraph 0038).	Regarding claim 18, Toujo teaches the frequency in the microwave band is higher than a frequency of the communication signal (paragraphs 0042-0043).	Regarding claim 19, Toujo teaches an inductance component and a capacitance component of the plurality of conductor patterns define an LC series resonant circuit that resonates at the frequency of the communication signal (paragraph 0038).
Allowable Subject Matter
Claims 4, 11-12, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.2
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 The original document was cited in Applicant’s IDS dated 3/25/21. A copy of the machine translation is already in the file wrapper. See Foreign Reference dated 3/25/21. An additional copy is attached to this Office Action, because the copy contains a dialog box for the translation, which obscures some of the text. The attached copy does not contain this dialog box.
        2 The Examiner can also be reached at matthew.mikels@uspto.gov.